t c memo united_states tax_court oreland a and lucille s thornsjo et al petitioners v commissioner of internal revenue respondent docket nos filed date terrance a costello for petitioners tracy a martinez for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a in effect when these proceedings commenced t cases of the following petitioners are consolidated for opinion donald l and diane j woolf docket no and lawrence j and dorothy a furlong docket no - - and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge in so-called affected items notices of deficiency respondent determined additions to tax with respect to petitioners’ federal income taxes for the years and in the amounts as shown below oreland a and lucille s thornsjo additions to tax_year sec_6653 sec_6653 sec_6659 sec_897 -0- dollar_figure -0- big_number big_number -0- donald l and diane j woolf additions to tax_year sec_6653 sec_6653 sec_6659 dollar_figure -0- dollar_figure big_number t big_number t -0- lawrence j and dorothy a furlong additions to tax_year sec_6653 a sec_6653 sec_6659 dollar_figure --q- dollar_figure 'fifty percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence the underpayments were determined and assessed pursuant to a partnership-level proceeding see secs with regard to petitioners oreland a and lucille s thornsjo respondent determined underpayments attributable to negligence of dollar_figure and dollar_figure for and respectively with regard to petitioners donald l and diane j woolf respondent determined underpayments attributable to negligence of dollar_figure and dollar_figure for and respectively the issues for decisions are whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations and whether petitioners are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated and they are so found petitioners oreland a and lucille s thornsjo resided in st louis park minnesota when they filed the petition in this case petitioners donald l and diane j woolf resided in chaska minnesota when they filed the petition in this case petitioners lawrence j and dorothy a furlong resided in white it would appear that petitioners have abandoned any contention regarding the statute_of_limitations the so-called davenport issue this court’s opinion on that issue was affirmed by the court_of_appeals for the eleventh circuit see 220_f3d_1255 lith cir affg tcmemo_1998_347 west v commissioner tcmemo_2000_389 kohn v commissioner tcmemo_1999_150 see also 86_fsupp2d_690 b d mich 68_fsupp2d_1333 n d ga however if we are mistaken in this regard then we refer the parties to paragraphs and of the stipulation of facts and we decide the davenport issue in respondent’s favor based on the foregoing precedent - - bear lake minnesota when they filed the petition in this case references to thornsjo are to petitioner oreland a thornsjo references to woolf are to petitioner donald l woolf references to furlong are to petitioner lawrence j furlong a the hamilton transactions these consolidated cases are part of the plastics recycling group of cases the additions to tax arise from the disallowance of losses investment credits and energy credits claimed by petitioners with respect to a partnership called hamilton recycling associates hamilton or the partnership for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recycling machines recyclers in these cases are substantially identical to the transactions in provizer v commissioner supra in a series of simultaneous transactions closely resembling those in provizer that for convenience are referred to herein as the hamilton transactions packaging industries group pi of - - hyannis massachusetts manufactured and sold four sentinel eps recyclers to ethynol cogeneration inc eci for dollar_figure each the sale of the recyclers from pi to eci was partially financed with nonrecourse promissory notes for each recycler eci agreed to pay pi dollar_figure in cash and a 12-year nonrecourse promissory note of dollar_figure simultaneously eci resold the recyclers to f g equipment corp f g for dollar_figure per machine for each machine f g agreed to pay eci dollar_figure in cash with the balance financed through a partial recourse promissory note of dollar_figure the note was recourse to the extent of percent of its face value however the recourse portion was payable only after the nonrecourse portion was satisfied in turn f g leased the recyclers to hamilton pursuant to the lease and in accordance with applicable provisions of the terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes ‘ eps stands for expanded polystyrene the case of provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir involved sentinel expanded polyethylene epe recyclers however the eps recycler partnerships and the epe recycler partnerships are essentially identical see davenport recycling associates v commissioner supra see also ulanoff v commissioner tcmemo_1999_170 same gottsegen v commissioner tcmemo_1997_314 involving both the epe and eps recyclers -- - internal_revenue_code and treasury regulations f g elected to treat hamilton as having purchased the recyclers for purposes of the investment and business energy tax_credits simultaneously hamilton entered into a joint_venture with pi and resin recyclers inc rri for the exploitation of the recyclers the joint_venture agreement provided that rri was to assist hamilton with the placement of recyclers with end-users at the same time pi eci f g hamilton and rri entered into arrangements providing that pi would pay a monthly joint_venture fee to hamilton in the same amount that hamilton would pay as monthly rent to f g in the same amount as f g would pay monthly on its note to eci in the same amount that eci would pay each month on its note to pi in connection with these arrangements pi eci f g hamilton and rri entered into offset agreements providing that these monthly payments would only be kept as bookkeeping entries and no money actually was transferred consequently all of the monthly payments required among the entities in the above transactions offset each other and the transactions occurred simultaneously the parties have stipulated that as of date only one sentinel eps recycler was placed_in_service by hamilton however on its tax_return also stipulated in evidence hamilton reported that the four recyclers had a combined basis of dollar_figure million for purposes of the investment and business energy tax - credits the parties further stipulated that in the recyclers were not properly valued at dollar_figure each but instead had a maximum value of only dollar_figure to dollar_figure each on its and tax returns hamilton reported net ordinary losses of dollar_figure dollar_figure and dollar_figure respectively the losses and credits reported by hamilton on its tax returns were passed through to hamilton’s limited partners the portions attributable to petitioners respectively were included on schedules k-1 form_1120s partners share of income credits deductions inc issued to them and filed with hamilton’s tax returns b the private offering memorandum generally hamilton distributed a private offering memorandum to potential investors the offering memorandum informed investors that hamilton’s business would be conducted in accordance with the transaction described above the offering memorandum also warned potential investors of significant business and tax risks associated with investing in hamilton specifically the offering memorandum warned potential investors that there was a substantial likelihood of an audit by the internal_revenue_service irs on audit the purchase_price of the sentinel eps recyclers to be paid_by f g to eci may be challenged by the irs as being in excess of the fair_market_value thereof a practice followed by the irs in transactions it deems to be tax_shelters the --- - partnership had no prior operating history the limited partners would have no control_over the conduct of the partnership’s business there was no established market for the sentinel eps recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist the offering memorandum contained a marketing opinion by stanley ulanoff ulanoff and a technical opinion by samuel burstein burstein ulanoff owned a 37-percent interest in taylor recycling associates which purported to lease four plastic recyclers and burstein owned a 8-percent interest in jefferson recycling associates which also purported to lease four plastic recyclers the offering memorandum disclosed that burstein was a client of pi’s corporate counsel the offering memorandum also warned potential investors not to rely on the statements and opinions contained in the memorandum but to conduct an independent investigation c partnership-level litigation on date respondent issued notices of final_partnership_administrative_adjustment fpaa to hamilton’s tax_matters_partner tmp for and subsequently on date copies of these fpaa’s were issued to thornsjo woolf and furlong in the fpaa’s respondent disallowed the --- - losses that hamilton had reported on its and federal_income_tax returns and determined that hamilton did not incur a loss ina trade_or_business or in an activity entered into for profit or with respect to property_held_for_the_production_of_income in the fpaa’s respondent also determined that for purposes of the investment tax and business energy credits hamilton’s basis in the recycling_equipment was zero rather than dollar_figure million subsequently a petition was filed by hamilton’s tmp on date the court entered a decision in hamilton recycling associates v commissioner docket no this decision reflects a full concession by hamilton of all items of income loss and the underlying equipment valuation used for tax_credit purposes d richard c schluter richard c schluter schluter is a certified public account c p a who practiced from until his retirement in much of his practice related to the construction industry and many of his clients needed bonding for contracts also he represented individuals and about half his practice was tax- related in the late 1960’s schluter became involved with various aspects of tax_shelter promotions from until his retirement schluter compiled public offering securities audits mostly for tax_shelter promotions schluter also reviewed tax -- - shelter prospectuses for clients who were considering investing in them at times he would invest along with his clients because in his view if a person didn’t get involved they did not know what they were talking about prior to schluter had participated as a general_partner of a limited_partnership that owned an apartment house prior to less than percent of schluter’s clients’ tax returns ever were audited by the irs as to tax_shelters only one of schluter’s clients who invested in a computer leasing transaction was audited before and this audit resulted favorably for his client who received a refund from the irs in date schluter learned about a tax_shelter involving hamilton when paul fitzgerald a client and former partner in schluter’s c p a firm asked him to review hamilton’s private offering memorandum schluter reviewed the offering memorandum and noted that the prospectus was throughly prepared it contained a tax opinion from a new york law firm it included the marketing opinion of stanley ulanoff ulanoff and the technical opinion of samuel burstein burstein schluter considered that the financial projections prepared by the c p a appeared to be reasonable schluter never inguired into ulanoff’s or burstein’s background schluter also arranged for his firm’s tax manager don wilson wilson to review the hamilton offering memorandum after reviewing the prospectus and discussing it with wilson and fitzgerald schluter concluded that the recyclers’ actual value was a potential issue however from his experience prior to it was schluter’s view that an audit was unlikely and that even if the irs questioned the recyclers’ value the irs would merely adjust the recyclers’ value and reduce an investor’s deductions and credits subsequently schluter requested that ernest mejia a licensed financial broker review the hamilton transaction in or schluter had become acquainted with mejia who sold life_insurance to and instituted an employee_stock_ownership_plan for a company owned by woolf schluter also had prepared mejia’s tax_return for year in addition to reviewing the financial projections in the offering memorandum mejia visited pi’s business location to observe the operation of a recycler based upon his observation mejia reported to schluter that the recyclers appeared to operate satisfactorily however mejia’s involvement with hamilton was not limited to reviewing the transaction mejia also acted as a broker on the transaction schluter also learned of a c p a in oklahoma who was familiar with the plastic recycler transactions schluter was told that the oklahoma c p a was so sold on the program he became a general_partner schluter and the oklahoma c p a discussed the recyclers’ value and agreed that they had reservations regarding the value of the recyclers however schluter and the oklahoma c p a conjectured that based upon the cost of computers at the time the recyclers appeared to be reasonably priced in his testimony schluter did not explain how the cost of computers is related to the value of the recyclers schluter acknowledges that he does not have any education or experience in the plastics or plastics recycling industries despite this lack of expertise schluter contends that he believed that hamilton was a good investment because plastic is a byproduct of oil and in the early 1980’s was in limited production schluter also believed that as a result of increasing oil prices the price per pound of recycled plastics would be increasing sometime during schluter advised thornsjo woolf and furlong to invest in hamilton at this time schluter also explained to thornsyjo woolf and furlong that hamilton was a tax_shelter in his words they knew it was a tax_shelter subseguently schluter reviewed hamilton’s financial statements in schluter learned that hamilton as well as other plastics recycling partnerships were being audited by the irs sometime thereafter schluter contacted the accounting firm that represented hamilton during the audit schluter asserts that hamilton’s accountants told him that the irs reviewed the partnership’s records and completed their work without comment on date schluter read a wall street journal wsj article that reported that the plastics recycling promoters had agreed to an injunction that barred them from promoting tax_shelters on date schluter received and reviewed a letter from hamilton’s tmp that discussed the wsj article sometime thereafter petitioners contacted schluter regarding the article schluter told petitioners that hamilton’s tmp had sent him a letter discussing the wsj article and that the letter addressed his concerns in petitioners contacted schluter regarding irs correspondence they had received which stated that deductions and credits relating to hamilton were not allowable and that the irs planned to audit their returns on date the irs began an audit of hamilton by contacting hamilton’s tmp thereafter hamilton’s tmp kept schluter and other hamilton investors advised of all developments regarding the irs audit br thorns jo after his graduation from the university of minnesota with a bachelor of arts degree and military service and years of graduate school education thornsjo began working for honeywell as a manager in the avionics field thornsjo worked for honeywell for years immediately before his retirement thornsjo was the director of honeywell’s automatic test equipment business a dollar_figure million business previously thornsjo had been employed as the general director of honeywell’s apollo program thornsjo’s business experience is reflected by his accomplishments at honeywell in the area of operational management and organizational development and by various managerial achievements as well as the highly responsible position to which he rose during his career as a result of his ability thornsjo met schluter and retained his services as a c p a sometime during prior to thornsjo had invested only small amounts in the stock market in thornsjo learned about hamilton from schluter however thornsjo did not receive or review hamilton’s offering memorandum instead thornsjo met with schluter a number of times and discussed the offering memorandum with him during these discussions schluter explained that hamilton was involved in a high-risk business schluter also told thornsjo that he had reservations regarding the recyclers’ valuation during one of these discussions schluter gave thornsjo a sample of recycling material thornsjo contends that he took the sample to a chemical engineer at honeywell thornsjo asserts that this honeywell engineer told him that there were no other plastics recycling machines on the market thornsjo also contends that he consulted with a colleague who was familiar with investments thornsjo claims that his colleague told him that investing in startups held risks but generally made sense at trial thornsjo did not provide any details regarding the engineer’s or his colleague’s background or their familiarity - with the plastics recycling industry moreover the engineer and thornsjo’s colleague did not testify during the trial thornsjo does not have any education or experience with the plastics or plastics recycling industries moreover thornsjo did not personally review the hamilton offering memorandum prior to investing in hamilton he did not employ a capable and responsible_person to investigate the value of the plastic recyclers before investing instead thornsjo contends that he relied upon schluter’s the honeywell engineer’s and his colleague’s advice when he invested in hamilton thornsjo also contends that he invested in hamilton because he considered hamilton a good investment for his retirement in thornsjo paid dollar_figure for his partnership_interest in hamilton as a result of his investment in hamilton on his federal_income_tax return thornsjo claimed a net_operating_loss_deduction of dollar_figure and investment tax and business energy credits totaling dollar_figure which was limited to his income_tax_liability as reduced by the partnership loss of dollar_figure the balance of the credits dollar_figure was carried back to and to generate tax_refund claims of dollar_figure and dollar_figure respectively on his federal_income_tax return thornsjo claimed a net_operating_loss_deduction of dollar_figure as a result of his investment in hamilton fef woolf in woolf started a construction equipment company called ditch witch of minnesota ditch witch ditch witch sold heavy equipment for underground construction such as boring trenching hauling backhoe and related components describing his business career woolf said he started ditch witch from nothing and built it to a very successful business in the early 1980’s ditch witch had annual gross_receipts of dollar_figure to dollar_figure prior to woolf had made only modest investments in securities he did invest in a bowling alley with four other individuals but woolf decided it looked like a mickey mouse deal and sold his interest for a long-term_capital_gain of more than dollar_figure in although schluter brought other proposals to his attention woolf preferred to invest his capital in ditch witch he did invest individually in rental properties throughout minnesota but these were mostly shop facilities that he owned and rented to ditch witch also woolf sold percent of ditch witch to employees through an esop ditch witch also had a target pension_plan in which woolf participated at the time of trial woolf still owned to percent of ditch witch and had sold or otherwise transferred the rest to his son-in-law sometime during woolf met schluter thereafter schluter prepared woolf’s and ditch witch’s tax returns in addition schluter provided tax and business advice to woolf in schluter told woolf about hamilton as a result woolf received and briefly reviewed the hamilton offering memorandum but he did not read the entire offering memorandum before he invested in hamilton woolf was informed that schluter had reservations as to the value of the recyclers nevertheless woolf did not take any further steps to determine whether the recyclers were accurately valued woolf has no education or work experience in the plastics recycling or plastics industries in woolf paid dollar_figure for his partnership_interest in hamilton woolf contends that he invested in hamilton because of schluter’s advice woolf also contends that he participated in hamilton because he believed recycling was good for the environment schluter told woolf that hamilton was a tax_shelter woolf understood the meaning of the term tax_shelter and knew that hamilton was a tax_shelter as a result of his partnership_interest in hamilton on his federal_income_tax return woolf claimed a net_operating_loss_deduction of dollar_figure and investment tax and business energy credits totaling dollar_figure which was limited to his income_tax_liability as reduced by the partnership loss of dollar_figure - the balance of the credits dollar_figure was carried back to to generate a tax_refund claim of dollar_figure on his federal_income_tax return woolf claimed a net_operating_loss_deduction of dollar_figure from his investment in hamilton g furlong after graduating from high school furlong went to work for his family’s gasoline and fuel business furlong oil inc furlong oil was a distributor for phillips petroleum co and delivered fuel oil to homes and gasoline at wholesale to service stations upon his father’s death in furlong took over furlong oil furlong sold the business in and retired in during and other years furlong was a member of a partnership that leased over-the-road trucks to one company united petroleum the partnership was paid per mile both ways loaded and empty and hauled freight out of chicago on his federal_income_tax return furlong reported that he received from united petroleum rental income of dollar_figure in addition to his salary of dollar_figure from furlong oil furlong met schluter sometime during or thereafter schluter did all of the record keeping and accounting work for furlong oil he prepared all of furlong oil’s tax returns as well as furlong’s personal tax returns furlong also developed a social relationship with schluter and they regularly had lunch and played golf together prior to furlong did not make many investments in at schluter’s suggestion he did invest in a partnership called jacobs and stewart that was building office buildings furlong considered this investment unsuccessful his tax_return also reflects an investment in glenaire apartments and in several investments described as gas and go ten-ten truck stop and schmidt and furlong gas and go sometime during schluter told furlong about hamilton while they were playing golf subsequently schluter and furlong discussed hamilton a number of times generally during their golfing afternoons and as a result of these discussions furlong paid dollar_figure for his partnership_interest in hamilton furlong does not have any education or work experience in the plastics recycling or plastics industries moreover furlong did not personally review hamilton’s offering memorandum or investigate hamilton before becoming a participant in the partnership instead furlong relied upon schluter’s advice about hamilton furlong also contends that schluter never told him that he had questions regarding hamilton’s valuation of the recyclers furthermore furlong asserts that he invested in hamilton for additional income for his retirement because furlong oil did not have a pension_plan however furlong also testified that he knew that hamilton was a tax_shelter schluter told furlong that hamilton was a tax_shelter furlong knew what a tax - - shelter was and furlong knew that in purchasing a partnership_interest in hamilton he was buying an interest in a tax_shelter as a result of his investment in hamilton furlong carried back to a net_operating_loss_deduction of dollar_figure furlong also carried back investment tax and business energy credits that he had claimed on his federal_income_tax return that were in excess of his tax_liability accordingly furlong carried back a balance of the credits to to generate a tax_refund claim opinion we have decided many plastics recycling cases most of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement see eg west v commissioner tcmemo_2000_389 barber v commissioner tcmemo_2000_372 barlow v commissioner tcmemo_2000_339 carroll v commissioner tcmemo_2000_184 ulanoff v commissioner tcmemo_1999_170 gottsegen v commissioner tcmemo_1997_314 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd sub nom 205_f3d_54 2d cir in all but two of those cases we found the taxpayers liable for the additions to tax for negligence moreover in all of those cases we found the taxpayers liable for additions to tax for valuation_overstatement --- - in provizer v commissioner tcmemo_1992_177 the test cases for the plastics recycling group of cases this court found that each recycler had a fair_market_value of not more than dollar_figure held that the transaction which was virtually identical to the transactions in the present cases was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the recyclers and held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available during the year in issue see provizer v commissioner supra in reaching the conclusion that the transaction lacked a business_purpose this court heavily relied upon the overvaluation of the recyclers similarly in gottsegen v commissioner supra we found that each sentinel eps recycler had a fair_market_value not in excess of dollar_figure a sec_6653 and negligence in each of the present cases respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and with respect to an underpayment -- - attributable to petitioners’ investment in hamilton in each case petitioners contend that they were not negligent because they reasonably relied in good_faith upon the advice of a competent and experienced accountant in deciding to invest in hamilton and they intended to make a profit from their investment in hamilton thornsjo also argues that he was not negligent because he conducted a reasonable independent investigation by consulting an unidentified honeywell engineer and a work colleague at his place of employment sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer’s actions are reasonable in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transactions see 60_tc_728 when considering the negligence additions to tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment see mcpike v commissioner tcmemo_1996_46 - - petitioners’ purported reliance on an adviser in each of these cases petitioners claim that they reasonably relied upon schluter’s advice a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see also 28_tc_1100 affd per curiam 262_f2d_150 9th cir reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see 79_f3d_726 8th cir affg tcmemo_1994_ 43_f3d_788 2d cir affg tcmemo_1993_621 freytag v commissioner supra sann v commissioner supra moreover reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence see pasternak v commissioner f 2d -- - 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir sann v commissioner supra pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture see david v commissioner supra freytag v commissioner supra in these cases the purported value of the recyclers generated the deductions and credits this circumstance was clearly reflected in the offering memorandum prior to purchasing partnership interests in hamilton thornsjo and furlong did not read the offering memorandum and woolf only briefly reviewed it however schluter read the offering memorandum and was fully aware of the tax benefits associated with a so-called investment in hamilton in their discussions with schluter petitioners surely learned or should have learned about the amount and nature of the tax benefits plainly the tax benefits associated with purchasing a partnership share in hamilton including the carrybacks were very substantial the direct reductions claimed on petitioners’ tax returns from the investment_tax_credit alone exceeded their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning - - petitioners never had any money in the partnership transaction under these circumstances a reasonably prudent person would have asked a qualified adviser if such a windfall were not too good to be true see 92_tc_827 schluter understood that such a windfall was too good to be true although schluter had no expertise with plastics recycling schluter knew that the recyclers’ actual value was a potential issue that was likely to be raised by the irs despite his concerns schluter failed to consult an independent_appraiser or anyone with expertise in plastics or plastics recycling if schluter had made a reasonable effort to determine the fair_market_value of the recyclers he would have determined that the recyclers’ price was grossly inflated at that point a reasonable person would have inquired why the partnership would be willing to invest in machines at far in excess of their fair_market_value when it could purchase other much less expensive machines that performed virtually the same functions in any event schluter testified that his clients had been audited only rarely and that in his view even if petitioners were audited irs only would adjust the recyclers’ value and therefore would reduce petitioners’ deductions and tax_credits schluter also contends that he discussed the recyclers’ value with an unidentified c p a from oklahoma and with mejia - - the unidentified c p a and mejia did not testify at trial moreover petitioners failed to introduce any evidence that indicates that this c p a or mejia had any expertise in plastics or plastics recycling schluter’s assertions that he and the unidentified c p a concluded that the recyclers’ valuation was reasonable based upon the value of computers in is unconvincing at trial schluter did not explain how the cost of computers in related to the valuation of plastic recyclers moreover mejia acted as a broker on the transactions see west v commissioner tcmemo_2000_389 concerning mejia activities in marketing plastic recycling tax_shelter partnerships as we have already stated reliance on representations by promoters is not an adequate defense to negligence see pasternak v commissioner supra laverne v commissioner supra sann v commissioner tcmemo_1997_259 moreover schluter’s reliance upon the offering materials which included a marketing report prepared by ulanoff and a technical opinion prepared by burstein to determine the recyclers’ value was not reasonable schluter never investigated whether ulanoff or burstein had an interest in plastics recycling transactions in fact ulanoff and burstein each invested in several plastics recycling partnerships the offering memorandum also disclosed that burstein was a client and business_associate of pi’s corporate counsel -- p7 - schluter also made an unconvincing statement that he believed that hamilton would be economically profitable because plastic is an oil derivative at trial schluter failed to explain adequately how the so-called oil crisis provided a reasonable basis to invest in hamilton schluter also failed to explain away the numerous business-related caveats and warnings in the offering memorandum contrary to schluter’s contention the offering memorandum warned that there could be no assurances that the price of new resin pellets would remain at their then- current level schluter also failed to consult with an independent consultant who had knowledge about plastics or plastics recycling to ascertain the business aspects of the hamilton transaction prior to schluter was fully aware of the concept and practical effect of tax_shelters from to his retirement in schluter was involved with the preparation and marketing of tax_shelters during the 1980's besides the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans d731_f2d_1417 9th cir affg 79_tc_714 under these circumstances we are convinced that schluter was not concerned with hamilton’s economic or business aspects rather we find that schluter understood and marketed hamilton as - - a tax_shelter schluter’s own testimony supports this conclusion at trial schluter testified that he informed thornsjo woolf and furlong that hamilton was a tax_shelter he expressed certainty that each petitioner knew hamilton was a tax_shelter thus it was not reasonable for petitioners to claim substantial tax_credits and partnership losses on the basis of schluter’s advice thorns j0o’s own investigation of hamilton thornsjo also contends that he was not negligent because he independently investigated the hamilton transaction by consulting with a honeywell engineer and a colleague these individuals did not testify at trial moreover thornsjo has not provided any evidence that indicates that these individuals had any expertise with plastics or plastics recycling under these circumstances we do not believe that thornsjo conducted a reasonable independent investigation of hamilton petitioners’ purported profit_motive in each of these cases petitioners contend that they invested in hamilton for economic profit and as a source_of_income for retirement each petitioner had an extensive business background and had enjoyed a successful career furlong and woolf had been the heads of their own companies and thornsjo was a senior executive at honeywell accordingly all three of these petitioners were experienced businessmen who had been involved - - with financial decisions in their business careers moreover petitioners were fully warned by schluter that the valuation of the recyclers concerned him nevertheless petitioners disregarded these warnings and failed to consult any independent advisers with expertise in plastics or plastics recycling petitioners also failed to conduct a reasonable independent investigation into the market_value of the recyclers or any of the other economics of the hamilton transaction petitioners’ reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinguishable from the facts in these cases in krause the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology krause states that during the late 1970’s and early 1980’s the federal government adopted specific programs to aid research_and_development of bor technology see id pincite in holding that the taxpayers in krause were not liable for the negligence addition_to_tax this court noted that one of the government’s expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970s and early 1980s to invest in bor technology id pincite while eor was according to our opinion in krause at the forefront of national policy and the -- - media during the late 1970’s and early 1980’s petitioners have failed to demonstrate that the so-called energy crisis provided a reasonable basis for them to invest in hamilton in addition the taxpayers in krause were either experienced in or investigated the oil industry and eor specifically one of the taxpayers in krause undertook a significant investigation of the proposed investment including researching eor the other taxpayer was a geological and mining engineer who hired an independent expert to review the offering materials see id pincite in the present cases petitioners did not have any experience or education in plastics recycling moreover woolf and furlong did not undertake any independent investigation of the recyclers and thornsjo’s cursory inquiries did not amount to a reasonably thorough investigation particularly for a person of his stature and background petitioners next argue that they were not negligent because they continued to monitor their investments in hamilton to support this argument petitioners assert that schluter read a wsj article regarding hamilton that schluter read a letter from hamilton’s tmp regarding the wsj article that they contacted schluter with regard to the wsj article that they contacted schluter with regard to irs correspondence and that schluter monitored and discussed with them progress reports regarding hamilton’s irs audit contrary to petitioners’ arguments these --- - minimal and occasional inquiries do not demonstrate that petitioners were concerned with the business aspects or the economic profitability of hamilton instead these circumstances confirm petitioners’ true motivation for investing in hamilton which was to receive tax benefits conclusion as to negligence we find that petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to hamilton on their federal_income_tax returns it was not reasonable for petitioners to rely on the offering memorandum insiders to the transaction or schluter schluter relied upon the offering memorandum for the value of the recyclers neither schluter nor petitioners undertook a good_faith investigation of the fair_market_value of the recyclers or the underlying economic viability or financial structure of hamilton accordingly we hold that petitioners are liable for the negligence additions to tax under sec_6653 and b sec_6659 valuation_overstatement in his notices of deficiency respondent determined that petitioners were liable for sec_6659 additions to tax on the portions of their respective underpayments attributable to valuation overstatements under sec_6659 a graduated addition_to_tax 1s imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a - - valuation_overstatement see sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount see sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment see sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on a purported value of dollar_figure for each recycler in the present cases petitioners have stipulated that the fair_market_value of a recycler in was between dollar_figure and dollar_figure accordingly if disallowance of petitioners’ claimed benefits is attributable to such valuation overstatements petitioners are liable for sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to tax benefits claimed with respect to hamilton petitioners contend that sec_6659 does not apply in their cases because disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement and hamilton’s concession in the underlying partnership case precludes imposition of the sec_6659 additions to tax the grounds for petitioners’ underpayments petitioners contend that the sec_6659 addition_to_tax does not apply in their cases because the disallowance of the - - claimed tax benefits was not attributable to a valuation_overstatement specifically petitioners argue that where as here the commissioner completely disallows a tax_benefit the tax underpayment cannot be attributable to a valuation_overstatement petitioners also contend that there exists an alternate ground for the disallowance of the claimed tax benefits that is independent of an overvaluation overstatement petitioners argue that the disallowance of the claimed benefits was partially premised on the fact that only one of the four recyclers leased by hamilton was placed_in_service by date petitioners cite the following cases to support their argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 862_f2d_540 5th cir affg 89_tc_912 92_tc_827 sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements todd _v commissioner supra pincite mccrary v commissioner supra pincite to the extent taxpayers claim tax benefits that are disallowed on grounds separately and independently from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra however when valuation is an integral - - factor in disallowing deductions and credits sec_6659 is applicable see 196_f3d_147 3d cir affg tcmemo_1997_385 118_f3d_184 4th cir affg tcmemo_1996_167 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 876_f2d_616 8th cir affg tcmemo_1988_427 petitioners’ reliance on gainer v commissioner supra and todd v commissioner supra ignores that this court as well as the court_of_appeals for the highth circuit the court to which appeals in these cases lie has held that when an underpayment stems from disallowed depreciation_deductions or investment_credit due to lack of economic_substance the deficiency is attributable to overstatement of value and subject_to the penalty under sec_6659 massengill v commissioner supra pincite we also find that the facts in these cases are distinguishable from the facts in gainer v commissioner supra todd v commissioner supra and mccrary v commissioner supra in gainer and todd it was found that a valuation_overstatement did not contribute to an underpayment of taxes in those cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in mccrary the underpayments were deemed to result froma -- - concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluation was not the ground on which the taxpayers’ liabilities were sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite in the present cases we find that the overvaluation of the recyclers was integral to and inseparable from petitioners’ claimed tax benefits and the determination that hamilton lacked economic_substance petitioners’ argument that there exists an alternate ground for the disallowance of the claimed benefits that is independent of an overvaluation statement ignores the facts in their cases contrary to petitioners’ argument the fpaa’s do not indicate that the disallowance of tax benefits was premised upon the recyclers’ not being placed_in_service instead in the fpaa’s respondent determined that hamilton was not entitled to the to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 862_f2d_540 5th cir affg 89_tc_912 we consider heasley distinguishable to the extent that heasley is based ona concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court as well as the court_of_appeals for the eighth circuit has disagreed see 876_f2d_616 8th cir affg tcmemo_1988_427 - - losses it reported on its and federal_income_tax returns because hamilton did not incur a loss in a trade_or_business or in an activity entered into for profit or with respect to property_held_for_the_production_of_income in the fpaa’s respondent also determined that hamilton’s basis in the recycling_equipment was zero for purposes of the investment tax and the business energy credits the parties have stipulated that this court’s decision in hamilton recycling associates v commissioner docket no reflects a full concession by hamilton of all items of income loss and the underlying equipment valuation used for tax_credit purposes in effect the parties in the underlying partnership litigation stipulated that hamilton was not an activity entered into for the production_of_income the transaction lacked economic_substance and was a sham moreover a concession based upon petitioners’ suggested ground would not have resulted ina full denial of the claimed losses and the recyclers’ having a zero basis for purposes of the investment tax and business energy credits accordingly petitioners’ suggestion that our decision in hamilton recycling associates was premised upon the recyclers’ not having been placed_in_service is unfounded in the present cases petitioners have conceded that the recyclers’ fair_market_value in was between dollar_figure and dollar_figure petitioners have also conceded that the hamilton transaction and the recyclers in these cases are substantially identical to the transactions and recyclers considered in -- - provizer v commissioner tcmemo_1992_177 in provizer our finding that the recyclers were overvalued was the dominant factor that led us to hold that the transaction lacked economic_substance see sann v commissioner tcmemo_1997_259 similarly in the present cases the overvaluation of the recyclers was a dominant factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and the determination that the hamilton transaction lacked economic_substance lastly we note that petitioners’ argument is similar to the arguments that were raised in other plastics recycling cases see merino v commissioner tcmemo_1997_385 affd 196_f3d_147 3d cir singer v commissioner tcmemo_1997_325 kaliban v commissioner tcmemo_1997_271 sann v commissioner supra in all of those cases we rejected this argument concession of the deficiency petitioners also argue that hamilton’s concession in the underlying partnership case precludes imposition of the sec_6659 additions to tax petitioners contend that hamilton’s concession renders any inquiry into the grounds for such deficiencies moot petitioners argue that absent such inquiry it cannot be known whether their underpayments were attributable to a valuation_overstatement or other discrepancy and that without a finding that a valuation_overstatement contributed to an - - underpayment sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and 92_tc_827 hamilton’s concession does not obviate our finding that hamilton lacked economic_substance due to overvaluation of the recyclers the value of the recyclers was established in provizer v commissioner supra and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by hamilton petitioners claimed deductions and credits that resulted in underpayments of tax regardless of hamilton’s concession in the underlying partnership case in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see singer v commissioner supra kaliban v commissioner supra sann v commissioner supra dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant see dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax see 893_f2d_225 9th cir 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in these cases petitioners each stipulated substantially the same facts concerning the hamilton transaction as we found in provizer v commissioner supra in provizer we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the recyclers the overvaluation of the recyclers exceeding big_number percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the overvaluation of the recyclers was integral to and was the core of our holding that hamilton was a sham and lacked economic_substance petitioners’ reliance on mccrary v commissioner supra is misplaced in mccrary the taxpayers conceded entitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers’ concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast in these cases petitioners’ underpayments were attributable to overvaluation of -- - the recyclers accordingly petitioners’ reliance on mccrary v commissioner supra is inappropriate in provizer v commissioner tcmemo_1992_177 we held that each recycler had a fair_market_value not in excess of dollar_figure our finding in provizer that the recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the transaction in hamilton was substantially_similar to the transaction described in provizer and that the fair_market_value of the recyclers in was between dollar_figure and dollar_figure given these concessions and that the overvaluation of the recyclers was integral to and inseparable from the determination that hamilton lacked economic_substance we conclude that the deficiencies were attributable to the overvaluation of the recyclers for the foregoing reasons we hold that petitioners are liable for the sec_6659 additions to tax for valuation_overstatement petitioners’ citation of heasley v commissioner supra in support of the concession argument is also inappropriate the heasley case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the eighth circuit and this court have not followed the court_of_appeals for the fifth circuit’s rationale with respect to the application of sec_6659 to reflect the foregoing decisions will be entered for respondent
